


110 HR 5700 IH: SERVE Act of 2008
U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5700
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Hinchey (for
			 himself, Mrs. Gillibrand,
			 Mr. Arcuri,
			 Mr. Hall of New York,
			 Mr. Holt, Mr. Engel, Mr.
			 McGovern, Mr. McNulty,
			 Mrs. McCarthy of New York,
			 Mr. Kennedy,
			 Mr. Goode,
			 Mr. David Davis of Tennessee,
			 Mr. Rodriguez,
			 Ms. Shea-Porter,
			 Mr. Loebsack,
			 Mr. Andrews,
			 Mr. Alexander,
			 Mr. Altmire, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  $1,000 refundable credit for individuals who are bona fide volunteer members of
		  volunteer firefighting and emergency medical service
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Emergency Responders
			 Volunteer Efforts Act of 2008 or the SERVE Act of 2008.
		2.Refundable credit
			 for bona fide volunteer members of volunteer emergency response
			 organizations
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Bona fide
				volunteer members of volunteer emergency response organizations
						(a)In
				generalIn the case of an
				individual who at any time during the taxable year is a bona fide volunteer
				member of a qualified volunteer emergency response organization, there shall be
				allowed as a credit against the tax imposed by this subtitle the amount of
				$1,000.
						(b)Part-Year active
				membersIn the case of an
				individual who is a bona fide volunteer member of a qualified volunteer
				emergency response organizations for only a portion of a taxable year, the
				amount of the credit under subsection (a) for such taxable year shall be an
				amount which bears the same ratio to $1,000 as such portion bears to the entire
				taxable year.
						(c)DefinitionsFor
				purposes of this section—
							(1)Bona fide
				volunteer member of a qualified volunteer emergency response
				organizations
								(A)In
				generalAn individual shall
				be treated as a bona fide volunteer of a qualified volunteer emergency response
				organizations for purposes of this section if—
									(i)the only
				compensation received by such individual for performing qualified services is
				in the form of—
										(I)reimbursement for
				(or a reasonable allowance for) reasonable expenses incurred in the performance
				of such services, or
										(II)reasonable
				benefits (including length of service awards), and nominal fees for such
				services, customarily paid by eligible employers in connection with the
				performance of such services by volunteers, and
										(ii)the aggregate
				amount of such compensation for the taxable year for providing qualified
				services does not exceed an amount equal to the annual limitation.
									(B)Annual
				limitationFor purposes of subparagraph (A), the annual
				limitation is an amount equal to the product of—
									(i)the
				minimum wage in effect under section 6(a)(1) of the Fair Labor Standards Act of
				1938 (29 U.S.C. 206(a)(1)) on the first day of the calendar year beginning in
				the taxable year, multiplied by
									(ii)2,080
				hours.
									(C)Coordination with
				exclusionAmounts excluded from gross income under section 139B
				shall not be taken into account for purposes of subparagraph (A).
								(2)Qualified
				servicesFor purposes of this paragraph, the term
				qualified services means fire fighting and prevention services,
				emergency medical services, and ambulance services.
							(3)Qualified
				volunteer emergency response organizationsThe term
				qualified volunteer emergency response organizations has the
				meaning given such term by section
				139B(c)(3).
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating the item relating to section
			 36 as an item relating to section 37 and by inserting before the item relating
			 to section 37 the following new item:
					
						
							Sec. 36. Bona fide volunteer members of volunteer emergency
				response
				organizations.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
